PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Perrault et al. 
Application No. 16/974,326
Filed: December 28, 2020
For: HOP PLANT NAMED 'ADHA 1940'

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 7, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue and to submit an oath or declaration or substitute statement on or before February 22, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice Requiring Inventor’s Oath or Declaration, mailed November 22, 2021, which set a period for reply of three months. Accordingly, the date of abandonment of this application is February 23, 2022. A Notice of Abandonment was mailed on March 8, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of the Part B – Fee(s) Transmittal form for the issue fee payment of $840, and three inventor’s oaths or declarations for the joint inventors; (2) the petition fee of 2,100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

 

/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions